DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-7 and 9-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2013/0298973 to Xie, and further in view of US PGPub 2014/0038346 to Hang (both included in IDS filed 2/24/2022).
Regarding claims 1-7 and 9-19, Xie teaches an electronic device which, per claims 16 and 17 comprises a tunnel oxide passivated contact photovoltaic cell (¶0035, 0037, 0040, 0042), comprising an electrode (element 218 or 216 of Fig. 2) formed of a conductive paste contacting a transparent conductive oxide layer (element 214 or 212; ¶0048-0056). Xie does not teach that the electrode is a vanadium-containing electrode. Hang teaches that it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to use a conductive paste to form an electrode that includes vanadium to reduce a processing temperature (¶0007, 0050, 0053, 0143). The electrode contacting a transparent conductor of modified-Xie would therefore be a vanadium-containing electrode.
Xie teaches that the electrode is formed of a silver paste in an embodiment (¶0056), but does not specifically teach a composition of the electrode. Hang teaches that the content of an electrode formed from the paste of that invention can include up to 99.5 wt% Ag (¶0016, 0041), and 0.5 to 20 wt% of the vanadium-containing glass system (¶0017), wherein the wt% is based on the solids content of the paste, which a skilled artisan would understand to be the weight of the vanadium-containing electrode formed from processing the paste (¶0013, 0021, 0192). As such, the range of wt% of vanadium-containing glass system and range of wt% of Ag in the electrode of modified-Xie overlaps the claimed ranges. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP §2144.05.
Hang teaches that a suitable composition of the vanadium-containing glass system of that invention includes 52 wt% to 80 wt% lead oxide PbO (¶0144), 10 wt% to 45 wt% vanadium pentoxide V2O5, and 0.1 wt% to 15 wt% phosphorous oxide TeO2, wherein the wt% is based on the weight of the metal oxide composition. Therefore, the ranges of metal oxides in the vanadium-containing glass system of modified-Xie overlaps the claimed ranges.
Per claim 2, modified-Xie teaches the limitations of claim 1. Based on the reasoning above, the wt% ratio of TeO2/V2O5 can range from (0.1/45 =) 0.002 to (15/10=) 1.5. The ranges of modified-Xie overlap the claimed ranges.
Per claim 3, modified-Xie teaches the limitations of claim 1. Based on the reasoning above, the wt% ratio of PbO to V2O5 can range from (52/45 =) 1.15 to (80/10 =) 8. The ranges of modified-Xie overlap the claimed ranges.
Per claim 4, modified-Xie teaches the limitations of claim 1. Particular embodiments of the metal oxide taught by Hang which also include the other claimed oxides in their claimed ranges include lithium oxide Li2O in amounts of 0.41 wt% (composition 27 of Table 1), 0.55 wt% (composition 36), and 0.33 wt% (composition 41). It would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to use these metal oxide compositions because they are specific examples of compositions which provide the benefits taught by Hang.
Per claim 5-7, modified-Xie teaches the limitations of claim 1. Based on the reasoning above, an electrode comprising 2 wt% of a vanadium-containing glass system is obvious. Further, based on the reasoning and the examples provided in Table 1, an exemplary glass system comprising 55 wt% PbO, 25 wt% V2O5, and 5 wt% TeO--2 is obvious. Such a glass system is (55*(mass Pb/mass PbO)=55*(207.2/223.2)=) 51 wt% Pb, (25*((mass V)*2/mass V2O5)=25*(101.9/181.9)=) 14 wt% V, and (5*((mass Te)*2/mass TeO2)=5*(255.2/287.2)= 4.4 wt% Te. 
Such an electrode is therefore (0.51*2=) 1.02 wt% Pb, (0.14*2=) 0.28 wt% V, and (0.044*2=) 0.09 wt% Te, all values which fall within the claimed ranges of claim 5. Therefore the claimed ranges are obvious.
The same exemplary electrode shows that a wt% ratio of Te to V of (0.09/0.28=) 0.32, within the range of claim 6 is obvious.
The same exemplary electrode shows that a wt% ratio of Pb to V of (1.02/0.28=) 3.6, within the range of claim 7 is obvious.
Per claim 9, modified-Xie teaches the limitations of claim 1. Hang teaches that it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to form the electrode to comprise aluminum in addition to silver (¶0042). The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
Per claims 10 and 12, modified-Xie teaches the limitations of claim 1. The combination of references renders the composition of the claimed glass system and vanadium-containing electrode obvious. It is expected that the glass system/electrode of modified-Xie have the claimed properties based on the similarity of composition. “Products of identical chemical composition can not have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). MPEP §2112.01.
Per claim 11, modified-Xie teaches the limitations of claim 1. Hang teaches that the paste of that invention is fired to volatilize or burn out the organic materials from the electrode (¶0013, 0021, 0192); therefore a skilled artisan would understand that the vanadium-containing electrode of modified-Xie does not comprise an organic material.
Per claim 13, modified-Xie teaches the limitations of claim 1. Xie teaches that the transparent conductive oxide layer is an indium tin oxide layer (¶0054).
Per claim 14, modified-Xie teaches the limitations of claim 1. Based on the cited passages and reasoning above, the combination of references renders the limitation that the vanadium-containing electrode comprises less than 1.6 wt% of the vanadium containing glass system, wherein wt% is based on the total weight of the vanadium-containing electrode obvious.
Per claim 15, modified-Xie teaches the limitations of claim 1. As noted above, the electronic device is a photovoltaic cell, which reads on an optoelectronic device.
Per claim 18, modified-Xie teaches the limitations of claim 16. The photovoltaic cell comprises 
a doped crystalline silicon substrate 202 (¶0048, 0049)
a tunnel oxide layer 206 overlying the doped crystalline silicon substrate 202 (¶0051)
an n+ layer 210 overlying the tunnel oxide layer 206 (¶0053; this layer, with a doping of up to 5x1020/cm3, is compared against the “lightly doped” substrate which has a doping concentration less than 1x1017/cm3, ¶0040; therefore, a skilled artisan would understand that the doping of layer 210 encompasses n+ doping)
the transparent conductive oxide layer 214 overlies the n+ layer 210 (¶0054).
Though n+ layer 210 is specifically recited as an amorphous silicon layer (¶0053), Xie also teaches that it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to form the n+ layer as a polysilicon layer, as it would have merely required the choice of a known material for its art-recognized purpose. The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).  
Per claim 19, modified-Xie teaches the limitations of claim 16. The photovoltaic cell comprises 
a doped crystalline silicon substrate 202 (¶0048, 0049)
a tunnel oxide layer 204 overlying the doped crystalline silicon substrate 202 (¶0051)
a p+ layer 208 overlying the tunnel oxide layer 204 (¶0052; this layer, with a doping of up to 5x1020/cm3, is compared against the “lightly doped” substrate which has a doping concentration less than 1x1017/cm3, ¶0040; therefore, a skilled artisan would understand that the doping of layer 210 encompasses n+ doping)
the transparent conductive oxide layer 212 overlies the p+ layer 208 (¶0054).
Though p+ layer 208 is specifically recited as an amorphous silicon layer (¶0052), Xie also teaches that it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to form the n+ layer as a polysilicon layer, as it would have merely required the choice of a known material for its art-recognized purpose. The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).  

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xie and Hang as applied to claim 1 above, and further in view of US PGPub 2019/0221701 to Lin (included in Applicant’s IDS filed 2/24/2022).
Regarding claim 2, modified-Xie teaches the limitations of claim 1. The combination of references does not teach a thickness of the transparent conductive oxide layer. Lin teaches that it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to form the transparent conductive oxide layer (analogous to 108 of Figs. 1 of Lin) to have a thickness of 40 nm because such a thickness produces suitable properties (¶0027-0031).
Claims 20 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xie and Hang as applied to claim 19 above, and further in view of Lin.
Regarding claims 20 and 21, modified-Xie teaches the limitations of claim 19. Xie does not specifically teach a passivation layer overlying the p+ polysilicon layer, such that the transparent conductive oxide layer overlies the passivation layer. Lin teaches a sequence of a tunnel oxide layer (element 114 of Fig. 1A, ¶0017), a doped polysilicon layer (104, ¶0014), a passivation layer (106, ¶0015) overlying the doped polysilicon layer, and a transparent conductive oxide layer (108, ¶0016) overlying the passivation layer, and teaches that this sequence of layers produces a higher efficiency than a similar sequence without the passivation layer (Fig. 2, ¶0021, 0022). Therefore it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to form a passivation layer in the claimed configuration in order to increase efficiency.
Lin further teaches that it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to form the passivation layer to comprise Al2O3, since it would have merely required the choice of a known material for its art-recognized purpose. The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).  

Claims 1-7, 9-18, 23, and 24, is/are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2017/0222085 to Cheong (included in Applicant’s IDS filed 2/24/2022), and further in view of US PGPub 2017/0141245 to Cheng (included in Applicant’s IDS filed 2/24/2022) and Hang. Supporting information is provided by US PGPub 2008/0173347 to Korevaar (included in Applicant’s IDS filed 2/24/2022).
Regarding claims 1-7, 9-18, 23, and 24, Cheong teaches an electronic device (Fig. 1), per claim 16 the device comprising a photovoltaic cell, and comprising an electrode 42 contacting a material layer 24 (¶0017), the photovoltaic cell, per claim 23, further comprising
a doped silicon substrate 10 having a frontside surface (facing top of page in Fig. 1) and a backside surface (facing bottom of page, ¶0018-0020)
a doped emitter layer 30 overlying the frontside surface (¶0017)
a passivation layer 34 overlying the doped emitter layer 30 
an antireflection layer 36 over the passivation layer 34 (¶0033)
an electrode 44 contacting the doped-emitter layer 30 (¶0035)
a tunnel oxide layer 22 overlying the backside surface (¶0021-0024)
a doped polysilicon layer 20 overlying the tunnel oxide layer 22 (¶0025, 0026)
the material layer 24 overlies the doped polysilicon layer 20.
Cheong teaches that the electrode 42 contacts the material layer 24 and the doped polysilicon layer 20 through an opening (¶0143), and that the material layer 24 has passivation properties (¶0017), but does not teach that the electrode is a vanadium-containing electrode and that the material 24 is a transparent conductor. 
Cheng teaches that it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to form the material layer 24 to be indium tin oxide, as such a material has passivation properties (¶0175). The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07). Korevaar teaches that indium tin oxide is an exemplary transparent conductive oxide (¶0056); therefore, per claims 1 and 13, the material layer of modified-Cheong which contacts the electrode 42 is a transparent conductive oxide layer.
Cheong teaches that the electrode is formed of a paste in an embodiment (¶0143), but does not specifically teach a composition of the electrode. Hang teaches that it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to use a conductive paste to form an electrode that includes vanadium to reduce a processing temperature (¶0007, 0050, 0053, 0105). The electrode contacting a transparent conductor of modified-Cheong would therefore be a vanadium-containing electrode.
Cheong does not specify a composition of electrodes. Hang teaches that the content of an electrode formed from the paste of that invention can include up to 99.5 wt% Ag (¶0016, 0041), and 0.5 to 20 wt% of the vanadium-containing glass system (¶0017), wherein the wt% is based on the solids content of the paste, which a skilled artisan would understand to be the weight of the vanadium-containing electrode formed from processing the paste (¶0013, 0021, 0192). As such, the range of wt% of vanadium-containing glass system and range of wt% of Ag in the electrode of modified-Cheong overlaps the claimed ranges. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP §2144.05.
Hang teaches that a suitable composition of the vanadium-containing glass system of that invention includes 52 wt% to 80 wt% lead oxide PbO (¶0144), 10 wt% to 45 wt% vanadium pentoxide V2O5, and 0.1 wt% to 15 wt% phosphorous oxide TeO2, wherein the wt% is based on the weight of the metal oxide composition. Therefore, the ranges of metal oxides in the vanadium-containing glass system of modified-Ji overlaps the claimed ranges.
Per claim 2, modified-Cheong teaches the limitations of claim 1. Based on the reasoning above, the wt% ratio of TeO2/V2O5 can range from (0.1/45 =) 0.002 to (15/10=) 1.5. The ranges of modified-Cheong overlap the claimed ranges.
Per claim 3, modified-Cheong teaches the limitations of claim 1. Based on the reasoning above, the wt% ratio of PbO to V2O5 can range from (52/45 =) 1.15 to (80/10 =) 8. The ranges of modified-Cheong overlap the claimed ranges.
Per claim 4, modified-Cheong teaches the limitations of claim 1. Particular embodiments of the metal oxide taught by Hang which also include the other claimed oxides in their claimed ranges include lithium oxide Li2O in amounts of 0.41 wt% (composition 27 of Table 1), 0.55 wt% (composition 36), and 0.33 wt% (composition 41). It would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to use these metal oxide compositions because they are specific examples of compositions which provide the benefits taught by Hang.
Per claim 5-7, modified-Cheong teaches the limitations of claim 1. Based on the reasoning above, an electrode comprising 2 wt% of a vanadium-containing glass system is obvious. Further, based on the reasoning and the examples provided in Table 1, an exemplary glass system comprising 55 wt% PbO, 25 wt% V2O5, and 5 wt% TeO--2 is obvious. Such a glass system is (55*(mass Pb/mass PbO)=55*(207.2/223.2)=) 51 wt% Pb, (25*((mass V)*2/mass V2O5)=25*(101.9/181.9)=) 14 wt% V, and (5*((mass Te)*2/mass TeO2)=5*(255.2/287.2)= 4.4 wt% Te. 
Such an electrode is therefore (0.51*2=) 1.02 wt% Pb, (0.14*2=) 0.28 wt% V, and (0.044*2=) 0.09 wt% Te, all values which fall within the claimed ranges of claim 5. Therefore the claimed ranges are obvious.
The same exemplary electrode shows that a wt% ratio of Te to V of (0.09/0.28=) 0.32, within the range of claim 6 is obvious.
The same exemplary electrode shows that a wt% ratio of Pb to V of (1.02/0.28=) 3.6, within the range of claim 7 is obvious.
Per claim 9, modified-Cheong teaches the limitations of claim 1. Hang teaches that it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to form the electrode to comprise aluminum in addition to silver (¶0042). The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
Per claims 10 and 12, modified-Cheong teaches the limitations of claim 1. The combination of references renders the composition of the claimed glass system obvious. It is expected that the glass system of modified-Cheong has the claimed properties based on the similarity of composition. “Products of identical chemical composition can not have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). MPEP §2112.01.
Per claim 11, modified-Cheong teaches the limitations of claim 1. Hang teaches that the paste of that invention is fired to volatilize or burn out the organic materials from the electrode (¶0013, 0021, 0192); therefore a skilled artisan would understand that the vanadium-containing electrode of modified-Cheong does not comprise an organic material.
Per claim 14, modified-Cheong teaches the limitations of claim 1. Based on the cited passages and reasoning above, the combination of references renders the limitation that the vanadium-containing electrode comprises less than 1.6 wt% of the vanadium containing glass system, wherein wt% is based on the total weight of the vanadium-containing electrode obvious.
Per claim 15, modified-Cheong teaches the limitations of claim 1. As noted above, the electronic device is a photovoltaic cell, which reads on an optoelectronic device.
Per claim 17, modified-Cheong teaches the limitations of claim 11. A tunnel oxide layer and a passivation layer exist and contact the previously assigned polysilicon layer, therefore the photovoltaic cell is a tunnel oxide passivated contact photovoltaic cell.
Per claim 18, modified-Cheong teaches the limitations of claim 16. Cheong’s substrate 10 is a doped crystalline silicon substrate (¶0018). The tunnel oxide layer 22 overlies the doped crystalline silicon substrate 10 (Fig. 1). The doped polysilicon layer 20 is a n+ polysilicon layer overlying the tunnel oxide layer 22 (¶0025, 0026). The transparent conductive oxide layer of modified-Cheong overlies the n+ polysilicon layer 20. 
Per claim 24, modified-Cheong teaches the limitations of claim 23. The doped emitter layer 30 comprises a p+-doped emitter layer (layer 30 has an opposite doping to that of silicon substrate 10). Cheong does not teach a material of the antireflection layer 36. Cheng teaches that it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to form an antireflection layer of SiNx, as it would have merely required the choice of a known material for its art-recognized purpose (¶0212 of Cheng). The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).  

Claims 1-7, 9-19, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2014/0360571 to Ji (included in Applicant’s IDS filed 2/24/2022), and further in view of Hang. 
Regarding claims 1-7, 9-19, and 22, Ji teaches an electronic device which is, per claim 16, is a photovoltaic cell comprising a metal-containing electrode 42/44 (Fig. 6, ¶0022, 0049, 0103, 0104) contacting a transparent conductive oxide layer, per claim 13 formed of indium tin oxide, the photovoltaic cell further comprising, per claim 22,
an n-doped silicon substrate 10 comprising a frontside surface (facing top of page in Fig. 6) and a backside surface (facing bottom of page, ¶0023, 0024)
an antireflection coating 50 overlying the frontside surface (¶0027, 0028)
a tunnel oxide layer 20 overlying the backside surface (¶0032, 0033), wherein the tunnel oxide layer comprises a first portion (contacting element 34) and a second portion (contacting element 32)
an n+ polysilicon layer 34 overlying the first portion of the tunnel oxide layer 20 (¶0035, 0036, 0038, 0105)
a p+ polysilicon layer 32 overlying the second portion of the tunnel oxide layer 20 (¶0037)
wherein the transparent conductive oxide layer comprises a first transparent conductive oxide layer and a second transparent conductive oxide layer (the transparent oxide layers seem to be labeled “420” and “440” in Fig. 6, although they are not referred to as such in the text; regardless, a skilled artisan would clearly recognize distinct transparent conductive oxide layers), wherein
the first transparent conductive oxide layer overlies the n+ polysilicon layer
the second transparent conductive oxide layer overlies the p+ polysilicon layer
wherein the metal-containing electrode 42/44 is an electrode grid comprising a first electrode grid 44 and a second electrode grid 42 (Fig. 4, ¶0094, 0098), wherein
the first electrode grid 44 contacts the first transparent conductive oxide layer
the second electrode grid 42 contacts the second transparent conductive oxide layer.
Ji does not teach that the metal-containing electrode, and thus the first and second metal-containing electrode grids, are vanadium-containing electrodes. Hang teaches that it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to use a conductive paste to form an electrode that includes vanadium to reduce a processing temperature (¶0007, 0050, 0053, 0105). The electrode contacting a transparent conductor of modified-Ji would therefore be a vanadium-containing electrode, further comprising a vanadium-containing electrode grid, which further comprises a first vanadium-containing electrode grid and a second vanadium-containing electrode grid.
Ji but does not specifically teach a composition of the electrode. Hang teaches that the content of an electrode formed from the paste of that invention can include up to 99.5 wt% Ag (¶0016, 0041), and 0.5 to 20 wt% of the vanadium-containing glass system (¶0017), wherein the wt% is based on the solids content of the paste, which a skilled artisan would understand to be the weight of the vanadium-containing electrode formed from processing the paste (¶0013, 0021, 0192). As such, the range of wt% of vanadium-containing glass system and range of wt% of Ag in the electrode of modified-Ji overlaps the claimed ranges. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP §2144.05.
Hang teaches that a suitable composition of the vanadium-containing glass system of that invention includes 52 wt% to 80 wt% lead oxide PbO (¶0144), 10 wt% to 45 wt% vanadium pentoxide V2O5, and 0.1 wt% to 15 wt% phosphorous oxide TeO2, wherein the wt% is based on the weight of the metal oxide composition. Therefore, the ranges of metal oxides in the vanadium-containing glass system of modified-Ji overlaps the claimed ranges.
Per claim 2, modified-Ji teaches the limitations of claim 1. Based on the reasoning above, the wt% ratio of TeO2/V2O5 can range from (0.1/45 =) 0.002 to (15/10=) 1.5. The ranges of modified-Cheong overlap the claimed ranges.
Per claim 3, modified-Ji teaches the limitations of claim 1. Based on the reasoning above, the wt% ratio of PbO to V2O5 can range from (52/45 =) 1.15 to (80/10 =) 8. The ranges of modified-Cheong overlap the claimed ranges.
Per claim 4, modified-Ji teaches the limitations of claim 1. Particular embodiments of the metal oxide taught by Hang which also include the other claimed oxides in their claimed ranges include lithium oxide Li2O in amounts of 0.41 wt% (composition 27 of Table 1), 0.55 wt% (composition 36), and 0.33 wt% (composition 41). It would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to use these metal oxide compositions because they are specific examples of compositions which provide the benefits taught by Hang.
Per claim 5-7, modified-Ji teaches the limitations of claim 1. Based on the reasoning above, an electrode comprising 2 wt% of a vanadium-containing glass system is obvious. Further, based on the reasoning and the examples provided in Table 1, an exemplary glass system comprising 55 wt% PbO, 25 wt% V2O5, and 5 wt% TeO--2 is obvious. Such a glass system is (55*(mass Pb/mass PbO)=55*(207.2/223.2)=) 51 wt% Pb, (25*((mass V)*2/mass V2O5)=25*(101.9/181.9)=) 14 wt% V, and (5*((mass Te)*2/mass TeO2)=5*(255.2/287.2)= 4.4 wt% Te. 
Such an electrode is therefore (0.51*2=) 1.02 wt% Pb, (0.14*2=) 0.28 wt% V, and (0.044*2=) 0.09 wt% Te, all values which fall within the claimed ranges of claim 5. Therefore the claimed ranges are obvious.
The same exemplary electrode shows that a wt% ratio of Te to V of (0.09/0.28=) 0.32, within the range of claim 6 is obvious.
The same exemplary electrode shows that a wt% ratio of Pb to V of (1.02/0.28=) 3.6, within the range of claim 7 is obvious.
Per claim 9, modified-Ji teaches the limitations of claim 1. Hang teaches that it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to form the electrode to comprise aluminum in addition to silver (¶0042). The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
Per claims 10 and 12, modified-Ji teaches the limitations of claim 1. The combination of references renders the composition of the claimed glass system obvious. It is expected that the glass system of modified-Ji has the claimed properties based on the similarity of composition. “Products of identical chemical composition can not have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). MPEP §2112.01.
Per claim 11, modified-Ji teaches the limitations of claim 1. Hang teaches that the paste of that invention is fired to volatilize or burn out the organic materials from the electrode (¶0013, 0021, 0192); therefore a skilled artisan would understand that the vanadium-containing electrode of modified-Ji does not comprise an organic material.
Per claim 14, modified-Ji teaches the limitations of claim 1. Based on the cited passages and reasoning above, the combination of references renders the limitation that the vanadium-containing electrode comprises less than 1.6 wt% of the vanadium containing glass system, wherein wt% is based on the total weight of the vanadium-containing electrode obvious.
Per claim 15, modified-Ji teaches the limitations of claim 1. As noted above, the electronic device is a photovoltaic cell, which reads on an optoelectronic device.
	Per claim 17, modified-Ji teaches the limitations of claim 16. A layer 40 passivates the polysilicon layers 32 and 34 through mutual contact (¶0045, 0056, 0088). The tunnel oxide layer 20 also exists in the photovoltaic cell. Therefore the photovoltaic cell of modified-Ji is a tunnel oxide passivated contact photovoltaic cell.
	Per claim 18, modified-Ji teaches the limitations of claim 16. The substrate 10 of Ji is a doped crystalline silicon substrate (¶0023), the tunnel oxide layer 20 overlies the doped crystalline silicon substrate (Fig. 6), the layer 34 is an n+ polysilicon layer that overlies the tunnel oxide layer, and the transparent conductive oxide layer overlies the n+ polysilicon layer.
Per claim 19, modified-Ji teaches the limitations of claim 16. The substrate 10 of Ji is a doped crystalline silicon substrate (¶0023), the tunnel oxide layer 20 overlies the doped crystalline silicon substrate (Fig. 6), the layer 32 is a p+ polysilicon layer that overlies the tunnel oxide layer, and the transparent conductive oxide layer overlies the p+ polysilicon layer.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ji and Hang as applied to claim 1 above, and further in view of Lin.
Regarding claim 8, modified-Ji teaches the limitations of claim 1. The combination of references does not teach a thickness of the transparent conductive oxide layer. Lin teaches that it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to form the transparent conductive oxide layer (analogous to 108 of Figs. 1 of Lin) to have a thickness of 40 nm because such a thickness produces suitable properties (¶0027-0031).

Claims 25-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ji, and further in view of Hang and US PGPub 2014/0352778 to Yang (included in Applicant’s IDS filed 2/24/2022).
Regarding claims 25-27, the combination of Ji and Hang teaches that the structure of the electronic device of claim 1 is obvious (see rejection of claim 1 over Ji and Hang above), and teaches that the method of fabricating the device comprises depositing a vanadium-containing metallization paste onto the transparent conductive oxide layer, and heating the deposited paste at a series of temperatures for a desired time to provide the vanadium-containing electrode (Abstract, ¶0176, 0191, 0192, 0214, 0215 of Hang teaches that the electrode of that invention is formed by depositing a precursor paste onto the desired surface of a device; ¶0104 Ji teaches that the desired surface is a transparent conductive oxide). Further, Hang teaches that the vanadium-containing metallization paste comprises an amount of vanadium-containing glass system and Ag in wt%, wherein wt% is based on the total weight of the metallization paste, that is proportionate to the desired amount of glass system and Ag present in the vanadium-containing electrode, so that the heating volatilizes or burns out the materials of the paste that are not glass or Ag (¶0165, 0166, 0168-0175). Hang teaches that a temperature of 500 oC is a lowest of the series of temperatures (¶0215).
Yang, however, teaches that it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to include a step of heating a paste at a temperature ranging as low as 350 oC for a variable number of minutes in order to optimize the fusion of the glass and Ag (¶0094, 0096). Therefore a step of heating the vanadium-containing metallization paste at a temperature from 350 oC to 500 oC, from 5 minutes to 90 minutes, to provide the vanadium-containing electrode would have been obvious result of optimizing the glass and Ag fusion.
The claims recite a step of “curing” the deposited vanadium-containing metallization paste at a temperature for a time. The claims are read in light of the specification, without improperly importing limitations from the specification into the claims. Paragraph [43] on page 7 of the specification recites “the inorganic constituents fuse or cure to form a robust interconnect”. Paragraph [181] recites that cured electrodes do not contain organic materials. The combination of references teaches a heating step in which heating the vanadium-containing metallization paste in the claimed temperature range for the claimed time period ultimately results in a vanadium-containing electrode comprising nominally only inorganic glass system and Ag materials which are fused. Therefore the heating step of modified-Ji is a curing step within the broadest reasonable interpretation.
The composition of the vanadium-containing metallization paste of claim 27 is rendered obvious based on the cited passages and reasoning above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ryan S Cannon whose telephone number is (571)270-7186.  The examiner can normally be reached on M-F, 8:30am-5:30pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on (571) 272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Ryan S. Cannon
Primary Examiner
Art Unit 1726


/RYAN S CANNON/Primary Examiner, Art Unit 1726